107 F.3d 868
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Karl Dalvin CUFF, Defendant-Appellant.
No. 96-6632.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1997.Decided Feb. 25, 1997.

Karl Dalvin Cuff, Appellant Pro Se.
Arenda L. Wright Allen, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cuff, No. CR-93-4-NN;  CA-96-4-NN (E.D.Va. Mar. 22, 1996).  We deny Appellant's pending motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.